Upon consideration of the petition filed by Defendant on the 20th day of April 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."
*409Upon consideration of the petition filed by Defendant on the 20th day of April 2004 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference this the 24th day of June 2004."